 



EXHIBIT 10.48

DREYER’S GRAND ICE CREAM HOLDINGS, INC.

2004 LONG-TERM INCENTIVE PLAN

      1.  ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

      1.1     Establishment. The Dreyer’s Grand Ice Cream Holdings, Inc. 2004
Long-Term Incentive Plan (the “Plan”) is hereby established effective as of
April 1, 2004 (the “Effective Date”).

      1.2     Purpose. The purpose of the Plan is to advance the interests of
the Company by providing an incentive to attract, retain and reward persons
performing services for the Company or an Affiliate and by motivating such
persons to contribute to the growth and profitability of the Company. The Plan
is intended to accomplish this purpose by providing for the award to its
participants of certain rights, subject to the terms and conditions of the Plan
and the participant’s award agreement, to receive a payment determined by the
increase in value of the Company’s earnings.

      1.3     Term of Plan. The Plan shall continue in effect until terminated
by the Administrator.

      2.  DEFINITIONS AND CONSTRUCTION.

      2.1     Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:



        (a)  “Adjusted EBITDAR” means, with respect to any Award and Fiscal
Year, EBITDAR for such Fiscal Year, as determined, adjusted (if at all) for the
purposes of such Award and certified by the Administrator in accordance with
Section 3.5. If the Administrator determines that no adjustment to EBITDAR is
advisable, then Adjusted EBITDAR shall equal EBITDAR.          
(b)  “Administrator” means the Board and, to the extent, if any, of the powers
and authority expressly granted to it by the Board, the Committee.          
(c)  “Affiliate” means (i) a parent entity that directly, or indirectly through
one or more intermediary entities, controls the Company or (ii) a subsidiary
entity that is controlled by the Company directly or indirectly through one or
more intermediary entities. For this purpose, the term “control” (including the
term “controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, but only until the termination of the
Governance Agreement among Nestlé Holdings, Inc., Nestlé S.A. and the Company,
dated as of June 26, 2003, the term “Affiliate” shall not include Nestlé.    
      (d)  “Annual Exercise Period” means, for each Fiscal Year in which one or
more Awards remain outstanding, a period of sixty (60) days commencing on the
first business day immediately following (i) the date on which the Company files
with the United States Securities and Exchange Commission an annual report on
Form 10-K (or other applicable form) containing audited financial statements for
the Company’s most recently completed Fiscal Year, or (ii) if the Company is not
required to file such annual report, the date of the report of the Company’s
independent accountants on the financial statements of the Company delivered to
the Board.           (e)  “Award” means an award of LTIP Units pursuant to the
terms and conditions of the Plan and the Participant’s Award Agreement.    
      (f)  “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms and conditions of an Award granted to the
Participant. Unless otherwise provided by the Administrator at the time an Award
is granted, such Award shall comply with and be subject to the terms and
conditions set forth in the form of Long-Term Incentive Award Agreement adopted
by the Administrator concurrently with its adoption of the Plan and as amended
from time to time.           (g)  “Board” means the Board of Directors of the
Company.

1



--------------------------------------------------------------------------------



 





        (h)  “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.           (i)  “Committee” means
the Compensation Committee or other committee of the Board composed solely of
two or more “outside directors” within the meaning of Section 162(m) duly
appointed to administer the Plan within the scope of the powers and authority
expressly granted to the Committee by the Board.           (j)  “Company” means
Dreyer’s Grand Ice Cream Holdings, Inc., a Delaware corporation, or any
successor corporation thereto.           (k)  “Disability” means the permanent
and total disability of the Participant, within the meaning of Section 22(e)(3)
of the Code.           (l)  “EBITDAR” means, with respect to any Fiscal Year, an
amount (expressed in United States Dollars) equal to the Company’s earnings
before interest, taxes depreciation, amortization and royalties paid to Nestlé,
as set forth in the Company’s audited financial statements for such Fiscal Year,
including the notes thereto. For this purpose, amortization shall consist of
(i) amortization for goodwill and other intangible assets and the impairment of
such assets, (ii) accretion of the Company’s Class A callable puttable common
stock, (iii) accretion of stock option liability and (iv) deferred compensation
expense for unvested stock options, all of (ii), (iii) and (iv) herein
representing expenses relating to the recognition of the “put” value of
US$83 per share of the Company’s Class A callable puttable common stock, as such
items are set forth in such financial statements. For purposes of clarification,
“earnings” of the Company with respect to a Fiscal Year shall take into account
compensation expense arising in connection with the Plan and drayage expense
which are properly charged against the Company’s earnings for such Fiscal Year
in accordance with generally accepted accounting principles and not subject to
adjustments as set out in the provisions of Section 3.5(c).          
(m)     “EBITDAR Multiplier” means 0.0000001, which is the quotient determined
by dividing 10 by 100,000,000.           (n)     “Fiscal Year” means the fiscal
year of the Company for purposes of the Company’s audited financial statements.
          (o)     “Employee” means any person treated as an employee (including
an officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company; provided, however, that neither service as a
member of the Board nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan.           (p)     “Exercise
Date” means the date of exercise or deemed exercise of an Award, as determined
pursuant to the terms of the Plan.           (q)     “Grant Date” means the
effective date of the grant of an Award to a Participant, as specified by the
Administrator.           (r)     “LTIP Unit” means one bookkeeping unit subject
to an Award granted to a Participant. An LTIP Unit represents an unfunded and
unsecured promise by the Company to pay money; it does not represent an
ownership interest in the capital stock of the Company. Each LTIP Unit
represents a right to receive from the Company in accordance with the terms of
the Plan and the Participant’s Award Agreement, an amount equal to the excess,
if any, of the LTIP Unit Value applicable to such Award on the Exercise Date
over the Strike Price applicable to such Award.           (s)     “LTIP Unit
Value” means, as of any given date, for each LTIP Unit subject to an Award, an
amount (expressed in United States Dollars) equal to the product of the Adjusted
EBITDAR applicable to such Award most recently determined and certified by the
Administrator on or before such date and the EBITDAR Multiplier; subject,
however, to any applicable LTIP Unit Value Cap.

2



--------------------------------------------------------------------------------



 





        (t)     “LTIP Unit Value Cap” means a limit on the LTIP Unit Value that
will be taken into account for purposes of the settlement of Awards granted to
Employees in the Fiscal Year ending in calendar year 2004, as provided in
Section 5.5(b).           (u)     “Nestlé” means Nestlé S.A. and each affiliate
of Nestlé S.A.; excluding, however, the Company and each subsidiary Affiliate of
the Company described in Section 2.1(c)(ii).           (v)     “Participant”
means an Employee who has been granted one or more Awards.          
(w)     “Participating Company” means the Company or any Affiliate.          
(x)     “Retirement” means a Participant’s voluntary resignation from Service
upon conditions specified from time to time by the Administrator.          
(y)     “Section 162(m)” means Section 162(m) of the Code.          
(z)     “Service” means a Participant’s employment or service with a
Participating Company. A Participant’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders Service or a change in the Participating Company for which the
Participant renders such Service, provided that there is no interruption or
termination of the Participant’s Service. Furthermore, a Participant’s Service
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company;
provided, however, that if any such leave exceeds ninety (90) days, on the
ninety-first (91st) day of such leave the Participant’s Service shall be deemed
to have terminated unless the Participant’s right to return to Service with a
Participating Company is guaranteed by statute or contract. Notwithstanding the
foregoing, unless otherwise designated by the Company or required by law, a
leave of absence shall not be treated as Service for purposes of determining
vesting under the Participant’s Award Agreement. The Participant’s Service shall
be deemed to have terminated either upon an actual termination of Service or
upon the entity for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.           (aa)     “Strike Price” means, for
each LTIP Unit subject to an Award, the LTIP Unit Value computed with respect to
the Fiscal Year most recently ended prior to the Grant Date of such Award;
subject, however, to the provisions of Section 4.2(e) and except as otherwise
provided by the Plan.           (bb)     “Vesting Commencement Date” means, with
respect to any Award, January 1 of the Fiscal Year containing the Grant Date of
such Award or another date specified by the Administrator and set forth in the
Award Agreement evidencing such Award.

      2.2     Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

      3.     ADMINISTRATION.

      3.1     Administration by the Board and Committee. The Plan shall be
administered by the Board, and, to the extent of the powers and authority
expressly granted to it by the Board from time to time, by the Committee. As
long as the Company is a “publicly held corporation” within the meaning of
Section 162(m), the Board may delegate to the Committee the power to make the
determinations and certifications described in Section 3.5 and to grant and take
any and all other actions with respect to any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m); provided, however, that, if at any time no
such committee has been so appointed or the composition of any such committee
does not satisfy the requirements of Section 162(m), the Board shall exercise
all of the powers granted to the Administrator herein. In any event, subject to
the provisions of this Section 3.1 and Section 3.2, the Board may in its
discretion exercise any or all of such powers. All questions of interpretation
of the Plan or

3



--------------------------------------------------------------------------------



 



of any Award shall be determined by the Board, and such determinations shall be
final and binding upon all persons having an interest in the Plan or such Award.

      3.2     Procedure of the Administrator.

      (a)     Board. For the purposes of Plan administration (including, without
limitation, amendment of the Plan and appointment of the Committee), a majority
of the members of the Board shall constitute a quorum, and all decisions and
determinations of the Board shall be made at any meeting of the Board at which a
quorum is present by a vote or decision of a majority of all of the members of
the Board; provided, however, that any decision or determination reduced to
writing and signed by all members of the Board shall be as fully effective as if
it had been made by a unanimous vote or decision at a meeting duly called and
held.

      (b)     Committee. Each member of the Committee shall be appointed by and
shall serve at the pleasure of the Board. The Board shall have the sole
continuing authority to appoint members of the Committee. The Committee shall
elect one of its members as its chairman and shall hold its meetings at such
times and places as it may determine. For the purposes of Plan administration, a
quorum shall require all of the members of the Committee. All decisions and
determinations of the Committee shall be made by the unanimous vote or decision
of its members present at a meeting at which a quorum is present; provided,
however, that any decision or determination reduced to writing and signed by all
members of the Committee shall be as fully effective as if it had been made by a
unanimous vote or decision at a meeting duly called and held. The Committee may
appoint a secretary (who need not be a member of the Committee) who shall keep
minutes of its meetings. The Committee may make any rules and regulations for
the conduct of its business that are not inconsistent with the express
provisions of the Plan, the bylaws or certificate of incorporation of the
Company or any resolutions of the Board. The Board, in its discretion, may
ratify any action taken by the Committee.

      3.3     Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation, determination or election.

      3.4     Powers of the Administrator. In addition to any other powers set
forth in the Plan and subject to the provisions of the Plan, the Administrator
shall have the full and final power and authority (but in the case of the
Committee, only to the extent of the powers and authority expressly granted to
the Committee by the Board), in its discretion:



        (a)     to determine the time or times when, and the Employees to whom,
Awards are granted;           (b)     to determine the number of LTIP Units to
be subject to each Award;           (c)     to determine the EBITDAR, Adjusted
EBITDAR, LTIP Unit Value and Strike Price applicable to each Award;          
(d)     to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical), including, without limitation, (i) the
timing, terms and conditions of vesting of the Award, (ii) the time or times,
and the conditions subject to which, the Award may be exercised, (iii) the
method for satisfaction of any tax withholding obligation arising in connection
with the Award, (iv) the timing, terms and conditions, if any, under which the
payment of amounts otherwise due upon settlement of the Award may be deferred
(v) the time of the expiration of the Award, (vi) the effect of the
Participant’s termination of Service on any of the foregoing, and (vii) all
other terms, conditions and restrictions applicable to any Award not
inconsistent with the terms of the Plan;           (e)     to approve one or
more forms of Award Agreement;           (f)     to amend, modify, extend,
cancel, renew, reprice or otherwise adjust the Strike Price of, or grant a new
Award in substitution for, any Award;           (g)     to waive any
restrictions or conditions applicable to any Award;

4



--------------------------------------------------------------------------------



 





        (h)     to accelerate, continue, extend or defer the exercisability or
vesting of any Award, including with respect to the period following a
Participant’s termination of Service;           (i)     to prescribe, amend or
rescind rules, guidelines and policies relating to the Plan, or to adopt
sub-plans or supplements to, or alternative versions of, the Plan, including,
without limitation, as the Administrator deems necessary or desirable to comply
with the laws of or to accommodate the laws, regulations, tax or accounting
effectiveness, accounting principles or custom of, foreign jurisdictions whose
citizens may be granted Awards; and           (j)     to correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award
Agreement and to make all other determinations and take such other actions with
respect to the Plan or any Award as the Administrator may deem advisable to the
extent not inconsistent with the provisions of the Plan or applicable law.

      3.5     Determination and Certification by the Administrator of EBITDAR,
Adjusted EBITDAR and LTIP Unit Value.

      (a)     In General. During each Fiscal Year, commencing with the Fiscal
Year including the Effective Date and continuing for so long as one or more
Awards remain outstanding, the Administrator shall determine and set forth in a
written certification with respect to the immediately preceding Fiscal Year:
(i) EBITDAR, (ii) the Adjusted EBITDAR applicable to each Award and (iii) the
LTIP Unit Value applicable to each Award.

      (b)     Time of Determination and Certification. Unless otherwise
permitted in compliance with the requirements under Section 162(m) with respect
to “performance-based compensation,” the Administrator shall make such
determination and certification as soon as practicable following the completion
of the audit of the Company’s financial statements for the immediately preceding
Fiscal Year, but in no event later than the first to occur of (i) the date
ninety (90) days after the commencement of the current Fiscal Year or (ii) the
date on which 25% of the Service to which the Award relates has elapsed, and, in
any event, at a time when EBITDAR, Adjusted EBITDAR and the LTIP Unit Value for
the current Fiscal Year remain substantially uncertain.

      (c)     Adjusted EBITDAR. In determining the Adjusted EBITDAR with respect
to any Award and Fiscal Year, the Administrator shall, in the good faith
exercise of its discretion and applying consistent standards from Fiscal Year to
Fiscal Year, adjust EBITDAR for:



        (i)     Merger Related Costs: to exclude the effect (whether positive or
negative) of any material costs arising from the merger and subsequent
integration of the Company and Nestlé, including, without limitation,
(1) severance and retention expenses, (2) merger transaction expenses,
(3) in-process research and development write-downs and (4) loss on
divestitures, as such items are set forth in the Company’s audited financial
statements for such Fiscal Year, including the notes thereto; and          
(ii)     Changes in Financial Reporting Principles: to exclude the effect
(whether positive or negative) of any material change in generally accepted
accounting principles occurring following the Grant Date of the Award; and    
      (iii)     Structural Changes in the Business: to exclude the effect
(whether positive or negative) of any material structural change in the business
of the Company, whether by (1) merger, consolidation, reorganization or
recapitalization of the Company or any Affiliate, (2) acquisition, divestiture,
split-up, split-off or spin-off of an Affiliate or other business unit of the
Company or of an Affiliate, and (3) any other material structural change that
would, absent an appropriate adjustment to EBITDAR, result in an inconsistent
basis for the determination from Fiscal Year to Fiscal Year of the LTIP Unit
Value applicable to an Award.

Each such adjustment, if any, shall be made solely for the purpose of providing
a consistent basis from Fiscal Year to Fiscal Year for the determination of the
LTIP Unit Value applicable to an Award in order to prevent the dilution or
enlargement of the Participant’s rights with respect to such Award. If the
Administrator

5



--------------------------------------------------------------------------------



 



determines that no adjustment to EBITDAR is advisable with respect to an Award,
then the Adjusted EBITDAR applicable to such Award shall equal EBITDAR.

      3.6     Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of a Participating Company, members of the Board or the
Committee and any officers or employees of a Participating Company to whom
authority to act for the Board, the Committee or the Company is delegated shall
be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

      4.     ELIGIBILITY AND GRANT OF AWARDS.

      4.1     Persons Eligible. Awards may be granted only to Employees. For
purposes of the foregoing sentence, “Employees,” shall include prospective
Employees to whom Awards are granted in connection with written offers of
employment with a Participating Company; provided, however, that no Award shall
vest or become exercisable prior to the date on which such person commences
Service.

      4.2     Grant of Awards. Awards may be granted to such Employees at such
time or times and for such numbers of LTIP Units as determined by the
Administrator in its discretion. No Participant shall be required to pay any
monetary consideration as a condition to the receipt of an Award. Each
Participant granted an Award shall be notified of such grant in writing as soon
as practicable following the Grant Date. Except as otherwise determined by the
Administrator, Awards shall be granted in each Fiscal Year which commences prior
to the termination of the Plan on a date (the “Annual Grant Date”) as soon as
practicable following the completion of the audit of the Company’s financial
statements for the immediately preceding Fiscal Year (and in any event no later
than the date determined under Section 3.5(b)) in conformance with the
following:



        (a)     Base Salary Multiple Awards. Awards shall be granted to each
member of the classes of Employees set forth in the following table for a number
of LTIP Units determined by dividing a multiple (as set forth in such table) of
the Employee’s then current base salary by the applicable Strike Price:

          Employee Base Salary Multiple

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Chief Executive Officer
    3.50  
Executive Vice Presidents
    2.25  
Executive Staff
    1.25  
Management Staff
    0.75  



        (b)     Front Line Award Programs. Awards for 1,000 LTIP Units shall be
granted to each participant in the “front line award programs.”          
(c)     Grant of Awards to Newly Hired and Promoted Employees.



        (i)     Notwithstanding the foregoing, each Employee within a class of
Employees listed in Section 4.2(a) (except for Management Staff, unless
specifically approved by the Administrator) whose Service commences after the
first day but prior to the last day of a Fiscal Year shall be granted for such
Fiscal Year, on the Annual Grant Date for such Fiscal Year or as soon as
practicable thereafter following such Employee’s commencement of Service, an
initial Award for a number of LTIP Units equal to the product of (1) the number
of LTIP Units determined in accordance with Section 4.2(a) and (2) a fraction,
the numerator of which is the number of days

6



--------------------------------------------------------------------------------



 



  from and including the date on which the Employee’s Service commenced through
the end of such Fiscal Year and the denominator of which is 365.          
(ii)     Notwithstanding the foregoing, each Participant promoted after the
first day but prior to the last day of a Fiscal Year to a position for which a
larger Award would be determined pursuant to the table set forth in
Section 4.2(a) shall be granted for such Fiscal Year, on the Annual Grant Date
for such Fiscal Year or as soon as practicable thereafter following the
Participant’s commencement of Service in the new position, in addition to an
Award determined pursuant to Section 4.2(a) with respect to the Participant’s
prior position, an Award for a number of LTIP Units equal to the product of
(1) the difference between the number of LTIP Units determined pursuant to
Section 4.2(a) in the Participant’s new position and the number of LTIP Units
determined pursuant to Section 4.2(a) in the Participant’s prior position and
(2) a fraction, the numerator of which is the number of days from and including
the effective date of the Participant’s promotion through the end of such Fiscal
Year and the denominator of which is 365.



        (d)     Awards To Be Granted in Fiscal Year 2004. Notwithstanding the
foregoing, each Employee who is, on or after the first Grant Date under the Plan
occurring in Fiscal Year 2004, a member of a class of Employees listed in
Section 4.2(a) (a “2004 Eligible Employee”) shall be granted one or more Awards
in Fiscal Year 2004 pursuant to one (and only one) of the following
Subsections (i), (ii), (iii), (iv) or (v), as applicable:



        (i)     2004 Eligible Employees Whose Service Commenced On or Before
January 1, 2003. Each 2004 Eligible Employee whose Service commenced on or
before January 1, 2003 (other than any such Employee described in any other
Subsection of this Section 4.2(d)) shall be granted, as soon as practicable
following the Effective Date, two Awards. Each such Award shall be for the
number of LTIP Units determined in accordance with Section 4.2(a). Unless
earlier terminated in accordance with the provisions of the Plan or the Award
Agreement evidencing such Award and subject to Section 5.3(b), the first such
Award shall terminate on the date occurring nine (9) years after the Grant Date
of that Award and the second such Award shall terminate on the date occurring
ten (10) years after the Grant Date of that Award.           (ii)  2004 Eligible
Employees Whose Service Commenced After January 1, 2003 But Before January 1,
2004. Each 2004 Eligible Employee whose Service commenced after January 1, 2003
but before January 1, 2004 (other than any such Employee described in any other
Subsection of this Section 4.2(d)) shall be granted, as soon as practicable
following the Effective Date, two Awards. The first such Award shall be for the
number of LTIP Units determined in accordance with Section 4.2(c)(i), taking
into account for this purpose the period of such Employee’s Service during
Fiscal Year 2003. The second such Award shall be for the number of LTIP Units
determined in accordance with Section 4.2(a). Unless earlier terminated in
accordance with the provisions of the Plan or the Award Agreement evidencing
such Award and subject to Section 5.3(b), the first such Award shall terminate
on the date occurring nine (9) years after the Grant Date of that Award and the
second such Award shall terminate on the date occurring ten (10) years after the
Grant Date of that Award.           (iii)  2004 Eligible Employees Whose Service
Commenced on or After January 1, 2004. Each 2004 Eligible Employee whose Service
commenced on or after January 1, 2004 but prior to the last day of Fiscal Year
2004 (other than any such Employee described in any other Subsection of this
Section 4.2(d)) shall be granted, as soon as practicable following the Effective
Date or as soon as practicable thereafter following such Employee’s commencement
of Service, an Award for the number of LTIP Units determined in accordance with
Section 4.2(a) or Section 4.2(c)(i), whichever is applicable. Unless earlier
terminated in accordance with the provisions of the Plan or the Award Agreement
evidencing such Award and subject to Section 5.3(b), such Award shall terminate
on the date occurring ten (10) years after the Grant Date of the Award.    
      (iv)  2004 Eligible Employees Promoted During Fiscal Year 2003. Each 2004
Eligible Employee promoted after January 1, 2003 but before January 1, 2004 to a
position for which a larger

7



--------------------------------------------------------------------------------



 



  Award would be determined pursuant to Section 4.2(a) shall be granted, as soon
as practicable following the Effective Date: (1) an Award for the number of LTIP
Units determined in accordance with Section 4.2(a) or Section 4.2(c)(i),
whichever is applicable, with respect to the Employee’s prior position during
Fiscal Year 2003; (2) an Award for the number of LTIP Units determined in
accordance with Section 4.2(c)(ii), taking into account for this purpose the
period of such Employee’s Service during Fiscal Year 2003 in the new position
following the date of promotion in Fiscal Year 2003; and (3) an Award for the
number of LTIP Units determined in accordance with Section 4.2(a) with respect
to the Employee’s new position. Unless earlier terminated in accordance with the
provisions of the Plan or the Award Agreement evidencing such Award and subject
to Section 5.3(b), each Award described in clause (1) or (2) above shall
terminate on the date occurring nine (9) years after the Grant Date of that
Award, and the Award described in clause (3) above shall terminate on the date
occurring ten (10) years after the Grant Date of that Award.           (v)  2004
Eligible Employees Promoted During Fiscal Year 2004. Each 2004 Eligible Employee
promoted on or after January 1, 2004 but prior to the last day of Fiscal Year
2004 to a position for which a larger Award would be determined pursuant to
Section 4.2(a) shall be granted, as soon as practicable following the Effective
Date or as soon as practicable thereafter following the Participant’s
commencement of Service in the new position, in addition to one or more Awards
determined pursuant to Section 4.2(d)(i), Section 4.2(d)(ii) or
Section 4.2(d)(iii) whichever is applicable with respect to the Participant’s
prior position, an Award for the number of LTIP Units determined in accordance
with Section 4.2(c)(ii), taking into account for this purpose the period of such
Employee’s Service in the new position following the date of promotion in Fiscal
Year 2004. Unless earlier terminated in accordance with the provisions of the
Plan or the Award Agreement evidencing such Award and subject to Section 5.3(b),
such additional Award shall terminate on the date occurring ten (10) years after
the Grant Date of the Award.



        (e)  Initial Strike Price. Notwithstanding any other provision of the
Plan to the contrary, each Award shall be granted with a Strike Price equal to
US $20.50 (i.e., a deemed Adjusted EBITDAR of $205,000,000 (subject to
adjustment as provided in Section 3.5) multiplied by the EBITDAR Multiplier)
until such time as the Administrator determines and certifies an Adjusted
EBITDAR for the preceding Fiscal Year which exceeds $205,000,000.

      4.3     Participation. Awards are granted solely at the discretion of the
Administrator. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

      4.4     Section 162(m) Limit. Notwithstanding any other provision of the
Plan to the contrary, no Employee shall be granted within any Fiscal Year one or
more Awards which in the aggregate are for more than 1,200,000 LTIP Units. An
Award which is canceled or as to which the Strike Price is reduced to reflect a
reduction in EBITDAR in the same Fiscal Year in which it was granted shall
continue to be counted against such limit for such Fiscal Year.

      5.  TERMS AND CONDITIONS OF AWARDS.

      Awards shall be evidenced by Award Agreements specifying the number of
LTIP Units covered thereby, in such form as the Administrator shall from time to
time establish. No Award or purported Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions, subject, however, to the provisions of any employment agreement
between the Company and a Participant intended to supersede any inconsistent
term or condition set forth in this Plan:

      5.1     Term of Awards. Except as otherwise provided by Section 4.2(d) or
Section 5.3(b), no Award shall be exercisable after the expiration of ten (10)
years following the Grant Date of such Award, and, unless otherwise specified by
the Administrator in the grant of an Award, each Award granted hereunder shall

8



--------------------------------------------------------------------------------



 



terminate ten (10) years after the Grant Date of the Award, unless earlier
terminated in accordance with the provisions of the Plan or the Award Agreement
evidencing such Award.

      5.2     Vesting of Awards. Each Award shall vest as follows:



        (a)     Regular Vesting. Provided that the Participant’s Service has not
terminated prior to the applicable vesting date:



        (i)     forty percent (40%) of the LTIP Units subject to the Award shall
vest on the second anniversary of the Vesting Commencement Date; and          
(ii)     twenty percent (20%) of the LTIP Units subject to the Award shall vest
on each of the third, fourth and fifth anniversaries of the Vesting Commencement
Date.



        (b) Vesting of Awards Granted in Fiscal Year 2004. Notwithstanding the
foregoing, each Award granted in Fiscal 2004 shall vest as follows, provided
that the Participant’s Service has not terminated prior to the applicable
vesting date:



        (i)     Each Award granted pursuant to Section 4.2(d) which has a
termination date nine (9) years after the Grant Date of the Award shall vest at
the rate of forty percent (40%) of the LTIP Units subject to the Award on
January 1, 2005 and twenty percent (20%) of the LTIP Units subject to the Award
on each of the first, second and third anniversaries of January 1, 2005.    
      (ii)     Each Award granted pursuant to Section 4.2(d) which has a
termination date ten (10) years after the Grant Date of the Award shall vest at
the rate of forty percent (40%) of the LTIP Units subject to the Award on the
second anniversary of the Vesting Commencement Date and twenty percent (20%) of
the LTIP Units subject to the Award on each of the third, fourth and fifth
anniversaries of the Vesting Commencement Date.



        (c)     Accelerated Vesting. Notwithstanding the foregoing, an Award
shall vest in full upon (i) the Participant’s death, Disability or Retirement,
(ii) such event or events as may be provided in an employment agreement between
the Company and the Participant intended to be effective with respect to Awards
granted pursuant to the Plan or (iii) upon the early termination of the Award as
provided in Section 5.7(b).

      5.3     Exercisability of Awards. Subject to Section 5.6, each Award shall
be exercisable as follows:



        (a)     Voluntary Exercise. At any time during each Annual Exercise
Period following the grant of an Award to a Participant or as provided by
Section 5.6(b) or Section 5.6(c), but in any event prior to the expiration or
termination of the Award, the Participant may elect to exercise the Award for
any or all of the vested but previously unexercised LTIP Units subject to such
Award. The Company shall promptly notify the Participants of the commencement of
each Annual Exercise Period.           (b)     Automatic Exercise Upon Award
Termination. The vested portion of any Award that would otherwise expire or
terminate unexercised shall automatically be deemed exercised on an Exercise
Date determined as follows, provided that such exercise would result in a
payment to the Participant:



        (i)     If the date of such expiration or termination in a given Fiscal
Year would otherwise occur prior to the commencement of the Annual Exercise
Period for such Fiscal Year, then the date of expiration or termination and
deemed exercise of the Award shall be deferred until the first day of such
Annual Exercise Period, and the applicable LTIP Unit Value shall be the LTIP
Unit Value in effect for such Annual Exercise Period.           (ii)     If the
date of such expiration or termination occurs during an Annual Exercise Period,
then the date of the deemed exercise shall be the date of such expiration or
termination, and the applicable LTIP Unit Value shall be the LTIP Unit Value in
effect for such Annual Exercise Period.           (iii)     If the date of such
expiration or termination in a given Fiscal Year occurs following the completion
of the Annual Exercise Period for such Fiscal Year, then the date of the deemed

9



--------------------------------------------------------------------------------



 



  exercise shall be the date of such expiration or termination, and the
applicable LTIP Unit Value shall be the LTIP Unit Value in effect for most
recently completed Annual Exercise Period.



        (c)     Automatic Exercise Upon Reaching LTIP Unit Value Cap. If the
LTIP Unit Value with respect to an Award for any Annual Exercise Period equals
or exceeds a LTIP Unit Value Cap to which such Award is subject, then the Award
shall, to the extent of the LTIP Units subject to the Award which are then
vested, automatically be deemed exercised upon the commencement of such Annual
Exercise Period. Any additional LTIP Units subject to the Award which vest prior
the termination of such Annual Exercise Period shall automatically be deemed
exercised on their vesting date.

      5.4     Method of Voluntary Exercise of Awards. Voluntary exercise of an
Award pursuant to Section 5.2(a) shall be by written notice to the Company
stating the Participant’s election to exercise the Award and the number of
vested LTIP Units for which the Award is being exercised. The written notice
must be in such form as required by the Company, signed by the Participant and
delivered by: (a) hand delivery, (b) nationally recognized overnight courier,
(c) postage prepaid certified or registered mail, return receipt requested,
(d) facsimile transmission with verification of receipt or (e) by means of
electronic notice in a form authorized by the Company to the Chief Financial
Officer of the Company, or such other authorized representative as shall be
designated from time to time to receive such notices. The written notice must be
received by the representative of the Company prior to the expiration or
termination of the Award.

      5.5     Settlement Upon Exercise of Awards.

      (a)     In General. On the Exercise Date with respect to an Award, the
Participant shall become entitled to receive an amount equal to (a) the excess,
if any, of the LTIP Unit Value applicable to such Award on the Exercise Date
over the Strike Price of the Award, multiplied by (b) the number of vested LTIP
Units exercised, less applicable withholding taxes and authorized payroll
deductions. Within thirty (30) days following the Exercise Date, the Company
shall pay by check to the Participant the amount due the Participant pursuant to
this Section. Notwithstanding the foregoing, a Participant who is eligible to
participate in the Dreyer’s Grand Ice Cream, Inc. Deferred Compensation Plan (or
any successor thereto) may elect in accordance with the terms of such plan to
defer receipt of all or any portion of the amounts payable to the Participant
pursuant to this Plan.

      (b)  Awards Granted in Fiscal Year 2004. Notwithstanding the foregoing,
the LTIP Unit Value taken into account in the settlement of Awards granted to
Participants in Fiscal Year 2004 shall be subject to an LTIP Unit Value Cap of
US $42.00 per LTIP Unit (i.e., an amount equal to the product of an Adjusted
EBITDAR of US $420,000,000 (subject to adjustment as provided in Section 3.5)
and the EBITDAR Multiplier).

      5.6     Effect of Termination of Service. The effect of a Participant’s
termination of Service prior to the exercise in full of the Award shall be as
follows:



        (a)  Forfeiture of Unvested LTIP Units. Subject to any acceleration of
vesting of the Participant’s Award pursuant to Section 5.2(c), if a
Participant’s Service terminates for any reason, all of the LTIP Units subject
to the Award which have not vested as of the date of such termination of Service
shall be forfeited and automatically canceled effective as of such date.    
      (b)  Death, Disability or Retirement. If a Participant’s Service
terminates because of the death, Disability or Retirement of the Participant,
the Participant’s Award may be exercised in full or in part by the Participant
(or the Participant’s legal representative or other person who acquired the
right to exercise the Award by reason of the Participant’s death) at any time
within twenty-four (24) months of the date of such termination of Service,
provided that the exercise election is made prior to the expiration or
termination of the Award. Any vested portion of such Award remaining unexercised
as of the expiration or termination of the Award (or, if earlier, the expiration
of such twenty-four month period) shall automatically be deemed exercised as
provided in Section 5.3(b).           (c)  Other Termination of Service. If a
Participant’s Service terminates for any reason except the death, Disability or
Retirement of the Participant, the Participant’s Award, to the extent vested but

10



--------------------------------------------------------------------------------



 



  unexercised on the date on which the Participant’s Service terminated, may be
exercised by the Participant at any time within three (3) months of the date of
such termination of Service, provided that the exercise election is made prior
to the expiration or termination of the Award. Any vested portion of such Award
remaining unexercised as of the expiration or termination of the Award (or, if
earlier, the expiration of such three month period) shall automatically be
deemed exercised as provided in Section 5.3(b).

      5.7     Expiration or Termination of Awards.

      (a)  Normal Expiration or Termination. A Participant’s Award shall expire
and cease to be exercisable on the first to occur of (a) the expiration of the
Award’s term as established by the Administrator pursuant to Section 5.1 or
Section 4.2(d) and set forth in the Award Agreement evidencing such Award,
(b) the applicable date as provided in Section 5.6 upon termination of the
Participant’s Service or (c) an early termination date as provided in
Section 5.7(b).

      (b)  Early Termination. Notwithstanding any provision of the Plan to the
contrary, the Administrator may, in its sole and absolute discretion, elect at
any time to terminate the Plan and all (but not less than all) Awards then
outstanding. In such event, (i) the vesting of each Award then outstanding shall
be accelerated in full in accordance with Section 5.2(c), (ii) each Award shall
automatically be deemed exercised in connection with such termination on an
Exercise Date determined in accordance with Section 5.3(b) and (iii) each
Participant shall become entitled to receive payment in accordance with
Section 5.5, provided that the amount the Participant shall be entitled to
receive for each LTIP Unit subject to the Award (less applicable withholding
taxes and authorized payroll deductions) shall be: (1) for Awards granted during
Fiscal Year 2004, the lesser of (A) the excess, if any, of one hundred twenty
percent (120%) of the LTIP Unit Value otherwise applicable to the Participant’s
Award over the Strike Price of the Award or (B) the excess, if any, of the LTIP
Unit Value Cap applicable to the Participant’s Award over the Strike Price of
the Award; and (2) for Awards granted during subsequent Fiscal Years, the
excess, if any, of one hundred twenty percent (120%) of the LTIP Unit Value
otherwise applicable to the Participant’s Award over the Strike Price of the
Award.

      5.8     Tax Withholding. The Company shall have the right to withhold from
payroll and from any and all amounts payable to a Participant pursuant to the
Plan, or require the Participant to remit to the Company, any and all federal,
state, local and foreign taxes, if any, required by law to be withheld by a
Participating Company with respect to any Award granted to such Participant.

      5.9     Nontransferability of Awards. Prior to payment in settlement of
the Award, an Award granted to a Participant shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.

      6.  STANDARD FORM OF AWARD AGREEMENT.

      6.1     Award Agreement. Each Award shall comply with and be subject to
the terms and conditions set forth in the form of Award Agreement approved by
the Administrator concurrently with its adoption of the Plan and as amended from
time to time by the Administrator.

      6.2     Authority to Vary Terms. The Administrator shall have the
authority from time to time to vary the terms of any standard form of Award
Agreement described in this Section 6 either in connection with the grant or
amendment of an individual Award or in connection with the authorization of a
new standard form or forms; provided, however, that the terms and conditions of
any such new, revised or amended standard form or forms of Award Agreement are
not inconsistent with the terms of the Plan.

      7.     MISCELLANEOUS PROVISIONS.

      7.1     Beneficiary Designation. Each Participant may name, from time to
time, a beneficiary to whom any benefit under the Plan is to be paid in case of
such Participant’s death before he or she receives any or all of such benefit.
If a married Participant designates a beneficiary other than the Participant’s
spouse, the effectiveness of such designation may be subject to the consent of
the Participant’s spouse. Each designation

11



--------------------------------------------------------------------------------



 



will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to his or her estate.

      7.2     Rights as Employees. No Employee or other person shall have any
claim or right to be granted an Award. Nothing in the Plan or any Award
Agreement shall confer upon any Participant any right to continue as an Employee
or in any other capacity, or interfere in any way with any right of a
Participating Company to terminate the Participant’s Service at any time.

      7.3     No Rights as a Stockholder. Nothing in the Plan or any Award
Agreement shall confer upon any Participant any rights as a stockholder of the
Company.

      7.4     Unfunded Obligation. Any amounts payable to Participants pursuant
to the Plan shall be unfunded obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974. No
Participating Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations. The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.

      7.5     Termination or Amendment of the Plan or any Award. The Board may
terminate or amend the Plan or any Award Agreement at any time. However, no
termination or amendment of the Plan shall affect any then outstanding Award
unless expressly provided by the Board. In any event, except as provided in
Section 5.7(b), no termination or amendment of the Plan or any Award Agreement
may adversely affect any then outstanding Award without the consent of the
Participant, unless such termination or amendment is necessary to comply with
any applicable law, regulation or rule.

      7.6     Binding Effect. Subject to the restrictions on transfer set forth
herein, the terms of the Plan and a Participant’s Award Agreement shall inure to
the benefit of and be binding upon the Company, the Participant and their
respective heirs, executors, administrators, successors and assigns. The terms
of the Plan and a Participant’s Award Agreement shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of the Plan and such Award Agreement.

      7.7     Notices. Except as otherwise provided in Section 5.4, any notice
required or permitted under the Plan or any Award Agreement shall be given in
writing and delivered to the other party at the address set forth below that
party’s signature on the Award Agreement (or such other address as the party may
designate in writing from time to time to the other party) by (a) hand delivery,
(b) nationally recognized overnight courier, (c) postage prepaid certified or
registered mail, return receipt requested, or (d) facsimile transmission with
verification of receipt, and will be deemed to be effective the day of delivery
by hand or overnight courier, the day of transmission if sent by facsimile, or
three days after mailing if sent by mail.

      7.8     Choice of Law. The validity, interpretation, construction and
performance of the Plan and each Award Agreement shall be governed by the laws
of the State of California.

12



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies
that the foregoing sets forth the Dreyer’s Grand Ice Cream Holdings, Inc. 2004
Long-Term Incentive Plan as duly adopted by the Board on March 9, 2004.



  /s/ Mark LeHocky  

--------------------------------------------------------------------------------

  Secretary

13



--------------------------------------------------------------------------------



 



DREYER’S GRAND ICE CREAM HOLDINGS, INC.
LONG-TERM INCENTIVE AWARD AGREEMENT

     You have been granted an award of LTIP Units (the “Award”) upon the terms
and conditions contained in this Long-Term Incentive Award Agreement (the
"Agreement”) and the Dreyer’s Grand Ice Cream Holdings, Inc. 2004 Long-Term
Incentive Plan (the “Plan”), the provisions of which are incorporated into this
Agreement.

         
Participant:
  [Name]    
Grant Date:
  [                   ]    
Number of LTIP Units:
  [                   ]    
Strike Price:
  [$                   ]    
Vesting Commencement Date:
  [                   ]     Vested LTIP Units:   Except as provided by the Plan
or the Governing Employment Agreement, if any, the number of Vested LTIP Units
(disregarding any resulting fraction) as of any date while you remain in Service
is determined by multiplying the Number of LTIP Units by the applicable
Cumulative Vested Percentage determined as follows:

  Vesting Commencement
Date Anniversary   Cumulative
Vested Percentage

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

  Second
Third
Fourth
Fifth   40%
60%
80%
100%

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Expiration Date:   [10th anniversary of Grant Date] Governing Employment
Agreement:   [Identify governing employment agreement or state “None.”]

     1.       Definitions. Unless otherwise defined by this Agreement,
capitalized terms have the meanings assigned by the Plan.

     2.       Right to Exercise Award. Except as otherwise provided by the Plan,
you may exercise the Award, prior to its expiration or termination, during each
Annual Exercise Period for a number of LTIP Units not exceeding the number of
Vested LTIP Units, less the number of Vested LTIP Units for which you previously
exercised the Award. The Company will notify you of the commencement of each
Annual Exercise Period.

 



--------------------------------------------------------------------------------



 



     3.       Method of Voluntary Exercise. To exercise the Award, you must
complete, sign, date and deliver an exercise notice in the form attached to this
Agreement to the Chief Financial Officer or other designated representative of
the Company by one of the following methods: (a) hand delivery, (b) nationally
recognized overnight courier, (c) postage prepaid certified or registered mail,
return receipt requested, (d) facsimile transmission with verification of
receipt or (e) by means of electronic notice in a form authorized by the
Company. To be effective, your exercise notice must be received by the
representative of the Company prior to the expiration or termination of the
Award.

     4.       Automatic Exercise. The Award will be exercised automatically for
Vested LTIP Units, without your submission of an exercise notice, under
circumstances described in the Plan.

     5.       Settlement Upon Exercise. Upon the exercise of the Award, you will
become entitled to receive an amount equal to (a) the excess, if any, of the
LTIP Unit Value applicable to the Award on the Exercise Date over the Strike
Price, multiplied by (b) the number of Vested LTIP Units exercised, less
applicable withholding taxes and authorized payroll deductions. Within thirty
(30) days following the Exercise Date, the Company will pay this amount to you,
except to the extent you are eligible and have elected to defer such payment in
accordance with the Dreyer’s Grand Ice Cream, Inc. Deferred Compensation Plan
(or any successor thereto).

     6.       Tax Withholding. You hereby authorize withholding from payroll and
any amounts payable to you under the Plan and otherwise agree to pay to the
Company any and all federal, state, local and foreign taxes, if any, required by
law to be withheld in connection with the Award.

     7.       Effect of Termination of Service. If your Service terminates, the
Award will be subject to exercise and/or forfeiture to the extent described by
the Plan.

     8.       Termination of Award. The Award will terminate and cease to be
exercisable upon the first to occur of (a) the Expiration Date, (b) the
applicable date described by the Plan in the event of your termination of
Service and (c) any early termination date determined by the Administrator, as
described by the Plan.

     9.       Nontransferability of Award. Prior to payment in settlement of the
Award, the Award will not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or garnishment by creditors of
you or your beneficiary, except transfer by will or by the laws of descent and
distribution.

     10.       No Employment or Stockholder Rights. Nothing contained in the
Plan or this Agreement constitutes an express or implied promise by the Company
to retain you in any capacity for the vesting period of the Award or for any
period at all. The Company reserves the right to terminate your Service at any
time and for any reason. Further, neither the Plan nor this Agreement give you
any rights as a stockholder of the Company.

2



--------------------------------------------------------------------------------



 



     11.       Beneficiary Designation. You may designate on the form attached
to this Agreement a beneficiary to receive any amount payable to you under the
Plan which has not been paid prior to your death.

     12.       Administration of Award. The Plan and this Award are administered
by the Administrator. All questions of interpretation concerning the Plan and
this Agreement will be determined by the Board, and its determinations will be
final and binding upon all persons.

     13.       Integrated Agreement. This Agreement, together with the Plan and
the Governing Employment Agreement, if any, constitutes the entire understanding
and agreement of you and the Company with respect to the subject matter
contained herein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties between you and the Company with
respect to such subject matter other than those as set forth or provided for
herein. The terms and conditions of any Governing Employment Agreement shall,
notwithstanding any provision of this Agreement to the contrary, supersede any
inconsistent term or condition set forth in this Agreement to the extent
intended by such Governing Employment Agreement. To the extent contemplated
herein, the provisions of this Agreement and the Plan shall survive any exercise
of the Award and shall remain in full force and effect.

     14.       Choice of Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

     By your signature below, you and the Company agree that the Award is
governed by this Agreement and by the terms and conditions of the Plan attached
to and made a part of this Agreement. You hereby acknowledge receipt of a copy
of the Plan, and you represent that you have read and are familiar with its
provisions and hereby accept the Award subject to all of its terms and
conditions.

              DREYER’S GRAND ICE CREAM HOLDINGS, INC.   PARTICIPANT
 
           
By:
               

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

          Signature
Its:
               

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

          Date
Address:
      5929 College Avenue
Oakland, California 94618  

--------------------------------------------------------------------------------

 

          Address

         

--------------------------------------------------------------------------------

 

ATTACHMENTS:

Exhibit A: Dreyer’s Grand Ice Cream Holdings, Inc. 2004 Long-Term Incentive Plan

Exhibit B: LTIP Unit Exercise Notice

Exhibit C: Designation of Beneficiary

3



--------------------------------------------------------------------------------



 



EXHIBIT A

DREYER’S GRAND ICE CREAM HOLDINGS, INC.

2004 LONG-TERM INCENTIVE PLAN

1



--------------------------------------------------------------------------------



 



EXHIBIT B

Participant:                                                                 
Date:                                                                          
 

LTIP UNIT EXERCISE NOTICE

Dreyer’s Grand Ice Cream Holdings, Inc.
Attention: Chief Financial Officer
5929 College Avenue
Oakland, California 94618

Ladies and Gentlemen:

     1.       Identification of Award. I was granted an award of LTIP Units (the
"Award”) pursuant to the Dreyer’s Grand Ice Cream Holdings, Inc. 2004 Long-Term
Incentive Plan (the “Plan”) and my Long-Term Incentive Award Agreement (the
"Agreement”) as follows:

         
Grant Date:
       
 
   

--------------------------------------------------------------------------------

   
Number of LTIP Units:
       
 
   

--------------------------------------------------------------------------------

   
Strike Price (per LTIP Unit):
  $    
 
   

--------------------------------------------------------------------------------

   
Vesting Commencement Date:
       
 
   

--------------------------------------------------------------------------------

   

     2.       Exercise of Award. I hereby elect to exercise the Award for the
following number of Vested LTIP Units (as determined in accordance with the
Agreement):

         
Number of Vested LTIP Units exercised:
       
 
   

--------------------------------------------------------------------------------

   

     3.       Tax Withholding. I authorize withholding from payroll and any
amounts payable to me under the Plan and otherwise agree to pay to the Company
any and all federal, state, local and foreign taxes, if any, required by law to
be withheld in connection with my exercise of the Award.

     4.       Participant Information.

         
My address is:
           

--------------------------------------------------------------------------------

 
 
           

--------------------------------------------------------------------------------

 
 
        My Social Security Number is:    

     

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



     5.       Binding Effect. I agree that my exercise of the Award is subject
to all of the terms and conditions of the Agreement and the Plan, to all of
which I hereby expressly assent. I understand and agree that this Exercise
Notice will be effective only if and to the extent permitted by the Agreement
and the Plan. This Exercise Notice shall inure to the benefit of and be binding
upon my heirs, executors, administrators, successors and assigns.

     
 
  Very truly yours,
 
   

 

--------------------------------------------------------------------------------

 

  (Signature)

Receipt of the above is hereby acknowledged.

DREYER’S GRAND ICE CREAM HOLDINGS, INC.

By:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Dated:

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



DREYER’S GRAND ICE CREAM HOLDINGS, INC.
DESIGNATION OF BENEFICIARY
UNDER 2004 LONG-TERM INCENTIVE PLAN

     
TO:
   

 

--------------------------------------------------------------------------------


  Company representative designated to receive beneficiary designation  
FROM:
   

 

--------------------------------------------------------------------------------


  Name of Participant

     I am a participant in the Dreyer’s Grand Ice Cream Holdings, Inc. 2004
Long-Term Incentive Plan (the “Plan”). In the event of my death, I designate the
following as my beneficiary to receive all amounts payable to me under the Plan
which I have not received prior to my death:

     
Beneficiary’s Name:
   

 

--------------------------------------------------------------------------------

 
   
Social Security Number:
   

 

--------------------------------------------------------------------------------

 
   
Relationship:
   

 

--------------------------------------------------------------------------------

 
   
Address:
   

 

--------------------------------------------------------------------------------

     If you are married and your beneficiary is someone other than your spouse,
then your spouse must sign and date this form.

This designation revokes all prior beneficiary designations I have made under
the Plan.

         
Date:
       

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

      Signature of Participant

Consent of Spouse:

     I am the spouse of the above named participant. I consent to the above
designation of a beneficiary other than me to receive payments due to my spouse
under the Plan.

         
Date:
       

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

      Signature of Participant’s Spouse

 